EXHIBIT 14

voir Css:rtrtso MAIL,, RsToRN sscstrr
ssooesrso

Alice D. `Petrone

c/o lolm `B. Ennis, Esq,
1200 Reservoir Avenue
Cranston, Rl 02929

 

little ?Elsls "§“°SB*§ §§`f§§§ le§?sfl list

 

Re: 24 Bretton Woods Drive, Cranston, 'R.l 02920 (“the Premises”)

N{)TICE OF FGRECLOSURE

Dear Allce D. Petrone:

l`ltis office represents Federal H.ome Loao Mortgage Corporat'ton. Refereoce is hereby
made to that certain mortgage (“tlte l\/lortgage”) dated March 36, 2007, in the original principal
amount of $223,1(){}0.003 executed by Alice D. Petrone encumbering the Premlses (together Wltlt
the related promissory note and all other documents executed in connection therewith “the l.,oa.n
l)ocumeots”). The Loan Documents are in default by reason of, among other things non~
payment irl accordance Witll their terms 'I'he loan secured by the lvlortgoge has been acoelereted,
due to a default under the terms of such mortgage end a failure to core such default following

notice thereof. l\/lortgagee is hereby invoking the public auction remedies as set forth in the
loan §)ocuments.

Be advised that a mortgagee’s foreclosure sale of the Premises will be conducted on
Octooer 19, 2018 et OZ:OOPM local time at the Premises, A copy ol" the legal notice, enclosed for
your reference Wlll appear in Provldeoce louroal. You will receive no 'fmther notice of this
foreclosure See attached notice of rights of active military servicememl)ers.

Be further advised tltat_, pursuant to the terms of the Loan Documeots, you are liable t`or
all reasonable costs, legal fees end expenses incurred by the holder of the l,os:n Documents lo
commotion With this debt to the extent permitted by applicable laW. You Wlll remain liable for
any portion of the debt not recovered by the holder of the Loeo Documents as a result of amy
foreclosure

'l`he holder of the Loes 'Documeots hereby expressly reserves all o'l` its rights and
remedies pursuant to the Loan Doouments eodfor applicable lawn

Disclosure pursuant to the Federal Fair Debt Collection Practlces Act: 'l`his is a
communication from s debt collecto:'. 'l`his is an attempt to collect a debt Aoy information
obtaloed will be used for that purpose

{004 l 781 `l .DOCX}

 

Notwitllstanding the preceding if you have received a Chapter 7 discharge under the
federal Bankruptcy Code that applied to your note and mortgage on the property listed
above and if that loan has not been reaffirmed, then this notice is N()’l` intended and does
NOT constitute an attempt to collect a debt against you personally, but rather is being sent
to you only as a step in the process of foreclosing the mortgage on the property listed above
and it is NO'I` an attempt to assert that you have any personal liability for that debt

Vcry truly yours,

MlCl-lllENZlE & SAWIN, LLC.
745 Boylston Stroet

Bostong `MA 02116

Attomcys fox the mortgage holder

l§lnclosurcs
lillOZ$Ql?.Rl.l\/l'§®@l

A sorvlcomcmbcr on active duty or deployment or who has recently ceased such
duty or deployment has certain rights under subsection 34~27*4(£1) of the Rhodc
lsland general laws set out below To protect your rights if you arc such a
sorviccmcmbcr, you should give Wriltcn notice to the scrvicer of the obligation or
the a¥£<):mcy conducting the forcelosm'c, prior to the sale, that you arc o
scrviccmcmbcr on active duty or deployment or Who has rcocn‘i:ly ceased such duty
or deployment 'l`hls notice may be given on your behalf by your authorized
rcproscntativc. If you have any questions about this notice, you Shoold consult
xvth an at£omoy.

(d) l*o;'cclosure sales affec£ing scrviccmcmbcrs.
(l) "l`he following definitions Shall apply to this subsection and to subsection (c):

(i) “Serviccmcmbcr” means a member of thc ax.‘my, novy, air force, marino corps, or coast
guard and members of the national guard or reserch called lo active duty
(ii} ""Ac£ivc duty” has lhe some meaning as the term is defined in 10 U.S.C. sections 12301

through 123()4‘ ln soc case of a member of thc national guard, or reserves “aciivc do£y” means
and includes service under a call to active service authorized by thc president or the secretary of
defense for a period of time of more than thirty (3 0) consecutive days under 32 U.S.C. Scotlon

502{§}, for chc purposes of responding to a national emergency declared by thc president and
supported by federal funds

(2) 'l`llis Subscction applies only to an obligation on real and colored pol‘soool property owned
by o Service member that
(`1) Origloaiecl before Lhe period of the serviccmcml)cr’s military service or in the case of a

1'ncmbcr of the national guard or reserves originated before being called into active duly and for
leich the serviccmcmber is still obligatcd; and

(li) ls secured by a m.or!gage or other security in the nature cfa mortgage

(3`} Stay of right to ibrcolosurc by mortgagcc. Upon receipt of vvriitco notice from thc
mortgagor or mortgagor’s authorized representative that Iho mongagor is panicipating in oct§vc
duty or deployment or that the notice as provided in subsection (c) was received within nine (9)

{004l 78l l .DOCX}

months of completion of active duty or deployment, the mortgagee shall be barred from
proceeding with the execution of sale of the property as defined in the notice until such nine (9)
month period has lapsed or until the mortgagee obtains court approval in accordance Witli
subdivision (d)(§) below

(~’-l) Stay of proceedings and adjustment of obligation in the event a mortgagee proceeds
Wit`ll foreclosure of tile property during, or Within nine (9) months after servicemembcr’s period
of active duty or deployment notwithstanding receipt of notice contemplated by subdivision
(d`)(li) above, the se'rviceruernber or his or her authorized representative may tile a petition
against the mortgagee seeking a stay ot` such foreclosure after a hearing on such petition, and on
its own motiou, the court may:

(i) Stay the proceedings t`or a period ot` time as justice and equity require; or

(ii) Adjust the obligation as permitted by federal law to preserve the interests of all parties
(5) Sale or foreclosure A sale foreclosure or seizure ol`property for a breach ot` an
obligation of a servicemernber Who is entitled to the benefits under subsection (d} and Wlio
provided the mortgagee With written notice permitted under subdivision (_d)(B) shall not lie valid
if made dtuing, 01 Witliin nine (9) months after, the period of the servicemember s military
service except

(i) `ll`pon a court order granted before such sale, foreclosure or seizure after hearing on a
petition tiled by the mortgagee against such servicememl)er; or

(ii) lt`rnade pursuant to an agreement of all the parties

(6) Penaities. A mortgagee Who knowingly makes or causes to be made a sale,_ foreclosure
or seizure oi`property that is prohibited lay subsection (d)(3) shall be fined tile sum oi"one
thousand dollars ($l,()(}(l`), or imprisoned for not more than one year, or both. 'l`lie remedies and
rights provided hereunder are la addition to and do not preclude any remedy for wrongful
conversion otherwise available under law to the person claiming relief under this section,
including consequential and punitive damages

('7`) Any petition hereunder shall l:)e commenced by action filed in the superior court for the
county in which tire property subject to the mortgage or other security in the nature ot`a
mortgage is situated Any hearing on such petition shall be conducted on an expedited basis
following such notice and/’or discovery as tile court deems proper

{()0417811.DOCX}

NG'§`ICE OF MORTGAGEE’S SALE

24 Bretton Woods _Drive, Cranston, Rl 02920

"l`he proper£y described in the mortgage listed below will be Sold, Subject to all
enoum`bz'anees, prior liens and such matters which may constitute valid liens or
encumbrances after Sale, at public auction on October l9, ZOlS at OZ:OOPM on the
premises by virtue of the Power of Sale contained in a Mortgage made by Alioe D.
Pettone dated Me.rch 16, 2007, and recorded in Beok 3623, Page 224 et Seq. with the
Lzmd Evidenee Reeords cf the Cit.y of Cmnston, RL the conditions ot` said mortgage
hen/leg been broken

A deposit of Sl0,0(lO`GO via certified check or bank cheek {dated no more than, nizzety
days before the date`of sale)" will be required to be delivered at the time and place of gale
in order to bid. The successful bidder will be required to execute the mongage holder’s
form of Memo.randum of Sele immediately after the close of bidding Oi'her terms and
conditions Will be announced at ihe Sale.

MICHIENZIE & SAWI"N, LLC,

Atto'meys for Holder of the Mortgage
745 Boylston Street, Boston, MA 021 16

{(3041781{).1')0€`){}

 

